 

EXHIBIT 10.11

[gxzihlf3tgqj000001.jpg]Executive Employment Agreement

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
on May 11, 2018 and effective as of June 4, 2018 (the “Effective Date”) by and
between Potbelly Corporation, a Delaware corporation (hereinafter referred to as
“Company”), and Brandon Rhoten, an individual (hereinafter referred to as
“Executive”).

Statement of Purpose

WHEREAS, Company wishes to employ Executive as its Senior Vice President and
Chief Marketing Officer; and

WHEREAS, Executive desires to accept such employment on the terms and conditions
set forth below; and

WHEREAS, Company and Executive desire to definitively set forth their agreement
with respect to Executive’s employment; and

WHEREAS, Potbelly Illinois, Inc. and Potbelly Sandwich Works, LLC are direct or
indirect subsidiaries of Company;

NOW, THEREFORE, in consideration of the Statement of Purpose, the terms and
provisions of this Agreement and other good and valuable consideration, the
parties hereto mutually consent, covenant, represent, warrant, and agree as
follows:

1.Term, Employment and Duties.

(a)Term.  The term of employment of Executive pursuant to this Agreement (the
“Term”) shall commence on the Effective Date and shall terminate on the date
Executive’s employment with Company and its affiliates terminates for any reason
(“Termination Date”).  Executive shall at all times be an at-will employee and
nothing in this Agreement shall constitute or be evidence of any agreement or
understanding, express or implied, that Executive has a right to continue to be
employed by Company for any period of time or any specific rate of
compensation.  Notwithstanding the foregoing, in the event that Executive does
not commence active employment under this Agreement on the Effective Date, this
Agreement shall be of no force and effect and neither party will have any
obligations hereunder.

(b)Title and Duties.  Effective as of the Effective Date, Company hereby agrees
to employ Executive, and Executive agrees to accept employment, as Company’s
Senior Vice President and Chief Marketing Officer.  Executive shall also have
the commensurate titles and positions with such subsidiaries or affiliates of
Company as determined by Company and shall serve in such positions without
additional compensation.  Executive shall have the duties, responsibilities and
authority customary for his positions and shall perform such other duties
consistent with such positions as may be assigned to Executive, from time to
time, by Company.

 

728403731.1 15492325

1

 

--------------------------------------------------------------------------------

 

(c)Performance of Duties.  Executive shall devote Executive’s full business
time, energy, loyalty, and ability exclusively to the business, affairs, and
interests of Company and its affiliates, and shall use Executive’s best efforts
and abilities to promote the interests of Company and its affiliates and to
perform the services contemplated by this Agreement and agrees that he will
perform his duties faithfully and efficiently subject to the directions of the
Chief Executive Officer of Company (“CEO”) or such other executive designated by
the CEO.  Without the prior approval of the CEO or the executive to whom
Executive reports, Executive shall not, during the Term, directly or indirectly,
render any other employment or consulting activities or services, including as a
director, to any other person, firm, corporation, or other entity; provided,
however, that, to the extent that the following activities do not conflict with
or detract from the performance by Executive of Executive’s duties, Executive
may act as a director of, and may also engage in activities involving,
charitable, educational, religious, and similar types of organizations, and
similar types of activities.

(d)Confidentiality, Non-Competition, Non-Interference and Intellectual
Property.  The Company’s offer of employment set forth in this Agreement is made
upon the express condition that Executive executes and delivers that certain
Executive Confidentiality and Business Preservation Agreement provided to
Executive simultaneously herewith and dated as of the Effective Date.  In
addition, Company is entering into this Agreement with Executive and will employ
Executive on the express condition that Executive does not use or disclose to
Company any confidential or proprietary information or trade secrets belonging
to anyone with whom Executive previously worked, and with the understanding that
Executive’s employment with Company will not violate or be restricted by any
non-competition or other agreement with anyone else.

2.Termination of Employment.

(a)Termination Date.  Executive’s Termination Date shall occur upon termination
by Company for any reason or no reason or by Executive for any reason or no
reason, including any of the following: (i) Executive’s death; (ii) Executive
being disabled by reason of physical and mental infirmity or both, thereby
rendering Executive unable to satisfactorily perform Executive’s duties under
this Agreement (a “Disability”), said Disability to be determined in good faith
by the CEO in consultation with no fewer than two (2) accredited physicians
selected by the CEO and reasonably approved by Executive in the event that
Disability is disputed; (iii) termination of Executive’s employment by Company
with or without Cause (as defined below) or (iv) Executive’s resignation with or
without Good Reason (as defined below).  Executive’s Termination Date shall be
considered to be on account of a “Qualifying Termination” if the Termination
Date occurs due to (1) termination by Company without Cause, or (2) termination
by Executive with Good Reason.

(b)Cause.  The term “Cause” as used in this Agreement shall mean an act, action,
or series of acts or actions, or omission or series of omissions, by Executive
which constitute or result in: (i) intentional misrepresentation of material
information by Executive in Executive’s relations with Company; (ii) Executive’s
indictment (or its equivalent) for the commission of a crime by Executive that
constitutes a felony; (iii) commission of an act involving moral turpitude; (iv)
the material breach or material default by Executive of any of Executive’s
written agreements with Company or obligations under any material provision of

 

728403731.1 15492325

2

 

--------------------------------------------------------------------------------

 

this Agreement or any written policy of Company (that remains unremedied within
thirty (30) days after notice to Executive); (v) the commission of fraud or
embezzlement on the part of Executive; (vi) failure to comply with any lawful
written direction of Company’s Board of Directors (the “Board”) (that, if
capable of cure without damage to Company, remains unremedied within thirty (30)
days after notice to Executive); or (vii) willful action taken for the purpose
of harming Company or any of its affiliates.  For purposes of clause (vii) of
this Paragraph 2(b), no act or failure to act, on the part of Executive, shall
be considered “willful” unless it is done or omitted to be done, by Executive in
bad faith and without reasonable belief that Executive’s action or omission was
in the best interest of Company.  An act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interest of Company.

(c)Good Reason.  The term “Good Reason” as used in this Agreement means the
occurrence, without Executive’s consent, of (i) a material reduction in either
Executive’s rate of Base Salary (as defined in Paragraph 3(a)) or Executive’s
target or maximum bonus percentage (other than a reduction which does not exceed
the percentage reduction of an across the board salary or bonus reductions
(target, actual or maximum) for management employees); (ii) any material
reduction in the position, authority, or office of Executive with respect to
Company, or in Executive’s responsibilities or duties for Company; (iii) any
action or inaction by Company that constitutes a material breach of the terms of
this Agreement; or (iv) any relocation of Executive’s principal place of work
with Company to a place more than fifty (50) miles from Company’s headquarters
at the Effective Date; provided, however, that any such occurrence under clauses
(i) – (v) above shall constitute Good Reason only if (1) Executive provides
notice to Company within thirty (30) days after the occurrence, (2) Company
fails to cure such occurrence within thirty (30) days after receipt of notice
from Executive, and (3) Executive terminates employment within thirty (30) days
following expiration of the cure period.

3.Compensation and Benefits During Employment.

(a)Base Salary.  During the term of Executive’s employment hereunder, Company
shall pay to Executive a base salary at an annual rate of $425,000.00 (the “Base
Salary”).  The Base Salary may be increased from time to time at the
recommendation of the CEO and approved by the Compensation Committee of the
Board (the “Compensation Committee”).

(b)Annual Bonus.  Executive shall be eligible for a discretionary “Annual Bonus”
in accordance with Company’s Named Executive Officers Incentive Plan as in
effect from time to time (or a successor thereof) (the “NEO Incentive Plan”) at
a target rate of 60% of his Base Salary and a maximum rate of 80% of his Base
Salary, subject to satisfaction of applicable performance ratings and other
conditions as determined by the Company from time to time.  Executive’s bonus
shall be paid in a single lump sum cash payment not later than June 15 following
the conclusion of the calendar year in which such bonus is earned; provided,
however, that if the annual audit for such calendar year has not been issued by
Company’s outside auditors by said June 15, then payment shall be made within
thirty (30) days following the issuance of such audit, but in no event shall
payment be made later than the end of the calendar year following the calendar
year in which such bonus is earned.  The Annual Bonus for any year shall be pro
rated for partial years and shall be subject to the terms and conditions of the
NEO Incentive Plan.

 

728403731.1 15492325

3

 

--------------------------------------------------------------------------------

 

(c)Time Off.  During the Term, Executive shall be entitled to paid time off
consistent with Company practice and policy for executive-level employees, but
not less than 20 vacation days and 2 personal days per year, subject to pro
ration for partial years.  In addition, Executive shall be entitled to those
paid holidays granted to Company employees while Executive is employed.

(d)Executive Benefits/Perquisites.  Executive shall be entitled to such other
benefits, including health insurance, dental, 401(k), and other benefits and
perquisites in such form and in such manner and at such times as Company shall
from time to time adopt and establish for its executive-level employees
generally.  Executive shall be subject to eligibility and other requirements of
applicable benefit plans.

(e)Expenses and Reimbursements.  

(i)Company shall pay or reimburse Executive for all reasonable business expenses
actually incurred or paid by Executive during the Term in the performance of
Executive’s duties and responsibilities under this Agreement, subject to and in
accordance with applicable expense reimbursement policies as in effect from time
to time and the terms and conditions of this Agreement.  

(ii)Company shall reimburse Executive for costs incurred by Executive in
connection with moving Executive’s household goods, to the greater Chicago,
Illinois area, up to a maximum of $20,000, in accordance with Company’s
applicable relocation reimbursement policy and the terms and conditions of this
Agreement.  

(iii)In the event that, prior to the first anniversary of the Effective Date and
as a result of his termination of employment from his immediately prior employer
(Papa John’s, the “Prior Employer”), Executive is required to repay to the Prior
Employer amounts received by Executive in connection with his employment for the
Prior Employer, Company shall pay such amounts, up to a maximum amount of
$25,000, directly to the Prior Employer on behalf of Executive, provided, in any
case, that Executive is employed by Company on the date that such repayment to
the Prior Employer is due.  

(f)Equity Awards.  Executive shall be entitled to annual equity grants, if any,
as determined by the Compensation Committee.  Notwithstanding the foregoing,
Executive shall receive an initial grant under the Amended and Restated Potbelly
Corporation 2013 Long-Term Incentive Plan, as further amended and restated (the
“Equity Plan”) (and not to be considered representative of any future grants
either as to amount or form), with an aggregate value of $500,000, which equity
award grant shall be comprised of approximately fifty percent (50%) restricted
stock units and fifty percent (50%) stock options, which equity grant shall be
made in the first open trading window that begins after the Effective Date and,
in any event, as soon as practicable following the Effective Date.  For years
beginning in 2019 and thereafter, Executive shall be eligible to participate in
the Equity Plan with an annual target award value of between 110 and 120 percent
of Base Salary, which equity award may be in the form of stock options,
restricted stock units (including performance-based restricted stock units)
and/or other forms of

 

728403731.1 15492325

4

 

--------------------------------------------------------------------------------

 

awards permitted under the Equity Plan, as determined in the sole discretion of
the Compensation Committee; provided, however, that the actual value of the
equity award for any year shall be determined by the Compensation Committee in
its sole discretion taking into account Executive’s performance and performance
of the Company for the applicable period to which the award relates.  All awards
under the Equity Plan shall be evidenced by an award agreement setting forth the
terms and conditions of the applicable award.  For purposes of determining the
value of any equity award made under the Equity Plan in accordance with this
Paragraph 3(f), the value of stock options granted shall be determined based on
the Black-Scholes valuation method.  

4.Payments and Benefits on Termination of Employment.

(a)Termination for any Reason.  If Executive’s Termination Date occurs for any
reason, Company shall pay or provide to Executive (i) Executive’s Base Salary
for the period ending on the Termination Date; (ii) Executive’s earned but
unpaid Annual Bonus for any bonus year ending prior to the bonus year during
which the Termination Date occurs; (iii) reimbursement of Executive’s incurred
but unreimbursed business expenses for periods prior to Executive’s Termination
Date; and (iv) any other payments or benefits to be provided to Executive by
Company pursuant to any employee benefit plans or arrangements of Company or
required by applicable law, to the extent such amounts are due from
Company.  Executive will be entitled to any other benefits in accordance with
the terms of the applicable benefit plan or program.  Generally, all vested
stock options outstanding on Executive’s Termination Date shall remain
exercisable for ninety (90) days following the Termination Date or for such
longer or shorter period specified under the stock option agreement evidencing
such stock option but in no event after the expiration of the stock option term.

(b)Qualifying Termination—Non-Change in Control.  If Executive’s Termination
Date occurs by reason of a Qualifying Termination and if the Release
Requirements (as defined Paragraph 4(e)) are satisfied as of the sixtieth (60th)
day following the Termination Date (which sixtieth (60th) day shall be referred
to as the “Payment Date”), then, in addition to the payments and benefits to
which Executive is entitled under Paragraph 4(a), Executive will be entitled to
the following payments and benefits:

(i)Company shall pay Executive a cash severance payment in a gross amount equal
to twelve (12) months of Executive’s Base Salary (determined as of the
Termination Date without regard to any reduction thereof under circumstances
which constitute Good Reason) (the “Severance Payment”).  Any Severance Payment
to which Executive is entitled under this Paragraph 4(b)(i) will commence on the
first regular payroll date after the Payment Date and shall continue to be paid
in substantially equal payroll by payroll period installments for a period of
twelve (12) months thereafter.

(ii)If Executive is entitled to and elects continuation coverage under Company’s
group health plans pursuant to “COBRA” (“COBRA Coverage”), Company shall
continue to pay on behalf of Executive and his eligible dependents the same
level of employer contribution that is provided by Company for corresponding
coverage for similarly-situated active employees for the lesser of (1) twelve
(12) months following Executive’s Termination Date or (2) the date on which
COBRA Coverage terminates by

 

728403731.1 15492325

5

 

--------------------------------------------------------------------------------

 

its terms (the “Post-Termination Coverage Benefit”).  Company shall have no
obligations under this Paragraph 4(b)(ii) if the Post-Termination Coverage
Benefit would subject Company or any of its affiliates to tax penalties or
materially increase the cost to Company and its affiliates of providing group
medical coverage to employees generally.  For the period commencing on
Executive’s Termination Date and ending on the Payment Date, the COBRA Coverage
shall be provided at Executive’s expense and, if the Release Requirements are
satisfied on the Payment Date, Executive shall be entitled to a lump sum payment
in an amount equal to the Post-Termination Coverage Benefit that would have been
provided to Executive for the period beginning on the Termination Date and
ending on the Payment Date, which lump sum payment shall be made on the Payment
Date or the next scheduled payroll date.

If the Release Requirements are not satisfied on the Payment Date, Executive
shall not be entitled to any payments or benefits under this Paragraph 4(b).

(c)Qualifying Termination—Change in Control.  If Executive’s Termination Date
occurs by reason of a Qualifying Termination on or within two (2) years
following a Change in Control (as defined below), then, in addition to the
payments and benefits to which Executive is entitled under Paragraph 4(a),
Executive will be entitled to the following payments and benefits (which shall
not be subject to satisfaction of the Release Requirements):

(i)Company shall pay Executive the Severance Benefit in accordance with the
provisions of Paragraph 4(b)(i).

(ii)If Executive is entitled to and elects COBRA Coverage, Company shall provide
Executive with the Post-Termination Coverage Benefit in accordance with the
provisions of Paragraph 4(b)(ii).

(iii)Company shall pay Executive a cash payment equal to the amount of the
Annual Bonus that Executive would have received for the bonus year in which the
Termination Date occurs had his Termination Date not occurred, based on actual
Company performance and pro rated for the portion of the bonus year completed
prior to the Termination Date, payable at the same time as the annual bonus is
paid to similarly-situated active executive employees in accordance with the
terms of the applicable bonus plan of Company.

For purposes of this Agreement, the term “Change in Control” shall mean, a
“Change in Control” as defined in the Incentive Plan.

(d)Company Property.  Upon Executive’s Termination Date, Executive will promptly
return to Company all the documents and/or property of or relating to Company or
any of its affiliates within Executive’s possession or control.

(e)Release Requirements.  For purposes of this Agreement, the “Release
Requirements” shall be satisfied as of any date if, as of such date, Executive
(or, for purposes of Paragraph 4(f) in the event of death, the legal
representative of Executive’s estate) has signed a form of general release and
waiver satisfactory to Company and Executive (the “Release”) and the Release has
become effective in accordance with applicable law (including that the Release
has not revoked and the revocation period applicable under applicable law has
expired).

 

728403731.1 15492325

6

 

--------------------------------------------------------------------------------

 

(f)Termination by Reason of Death or Disability.  If Executive’s Termination
Date occurs by reason of death or Disability and the Release Requirements are
satisfied (which, in the case of death shall be satisfied by the legal
representative of Executive’s estate), then, in addition to the payments and
benefits to which Executive is entitled under Paragraph 4(a), Company shall pay
to Executive or the legal representative of his estate, as applicable, a cash
payment equal to the amount of the Annual Bonus that Executive would have
received for the bonus year in which the Termination Date occurs had his
Termination Date not occurred, based on actual Company performance and pro-rated
for the portion of the bonus year completed prior to the Termination Date,
payable at the same time as the annual bonus is paid to similarly-situated
active executive employees in accordance with the terms of the applicable bonus
plan of Company.

5.Mitigation and Set-Off.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise.  Company shall not be entitled to set off against the amounts
payable to Executive under this Agreement any amounts earned by Executive in
other employment after termination of his employment with Company or any amounts
which might have been earned by Executive in other employment had he sought such
other employment; provided, however that Company shall be entitled to set off
against the amounts payable to Executive under this Agreement any amounts owed
to Company by Executive.

6.Reimbursements.  To the extent that any reimbursements under this Agreement
are taxable to Executive, such reimbursements shall be paid to Executive only if
(a) to the extent not specified herein, the expenses are incurred and
reimbursable pursuant to a reimbursement plan that provides an objectively
determinable nondiscretionary definition of the expenses that are eligible for
reimbursement and (b) the expenses are incurred during the Term.  With respect
to any expenses that are reimbursable pursuant to the preceding sentence, the
amount of the expenses that are eligible for reimbursement during one calendar
year may not affect the amount of reimbursements to be provided in any
subsequent calendar year, the reimbursement of an eligible expense shall be made
no later than the last day of the calendar year following the calendar year in
which the expense was incurred, and the right to reimbursement of the expenses
shall not be subject to liquidation or exchange for any other benefit.

7.Notices.  Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or sent by facsimile
or prepaid overnight courier to the parties at the addresses set forth below (or
such other addresses as shall be specified by the parties by like
notice).  Communications that are to be delivered by the U.S. mail or by
overnight service are to be delivered to the addresses set forth below:

to Company:

Potbelly Corporation

111 N. Canal Street, Suite 850

Chicago, IL 60606


Attention:  General Counsel

or to Executive, to Executive’s home address as reflected in Company’s records.

 

728403731.1 15492325

7

 

--------------------------------------------------------------------------------

 

Each party, by notice furnished to the other party, may modify the applicable
delivery address, except that notice of change of address shall be effective
only upon receipt.

8.Non-Waiver.  No waiver by either party or any breach by the other party of any
provision hereof shall be deemed to be a waiver of any later or other breach
thereof or as a waiver of any such or other provision of this Agreement.

9.Governing Law and Choice of Forum.  The construction, validity, and
enforceability of this Agreement shall be governed by the laws of the State of
Illinois, as that law applies to contracts made, and to be wholly performed, in
the State of Illinois.

10.Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of Company, Executive, and Executive’s personal representatives,
beneficiaries, heirs, and successors.  Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that Company would be required to perform it if no such succession has
taken place.

11.Severability.  If any provision of this Agreement or any part thereof be held
invalid or unenforceable, the same shall not affect or impair any other
provision of this Agreement or any part thereof, and the invalidity or
unenforceability of any provision of this Agreement shall not have any effect on
or otherwise impair or limit the other obligations of Company or Executive.

12.Counterparts.  This Agreement may be executed in duplicate counterparts, each
of which shall be deemed an original hereof.

13.Disputes.  Except as set forth in this Paragraph 13, any dispute, claim or
difference arising between Company and Executive (each a “Party,” and jointly,
the “Parties”), including any dispute, claim or difference arising out of this
Agreement, will be settled exclusively by binding arbitration in accordance with
the rules of the Judicial Arbitration and Mediation Services, Inc.
(“JAMS”).  The arbitration will be held Chicago, Illinois unless the Parties
mutually agree otherwise.  Nothing contained in this Paragraph 13 will be
construed to limit or preclude a Party from bringing any action in any court of
competent jurisdiction for injunctive or other provisional relief to compel
another party to comply with its obligations under this Agreement or any other
agreement between or among the Parties during the pendency of the arbitration
proceedings.  Each Party shall bear its own costs and fees of the arbitration,
and the fees and expenses of the arbitrator will be borne equally by the
Parties, provided, however, if the arbitrator determines that any Party has
acted in bad faith, the arbitrator shall have the discretion to require any one
or more of the Parties to bear all or any portion of fees and expenses of the
Parties and/or the fees and expenses of the arbitrator; provided, further that,
with respect to claims that, but for this mandatory arbitration clause, could be
brought against Company under any applicable federal or state labor or
employment law (“Employment Law”), the arbitrator shall be granted and shall be
required to exercise all discretion belonging to a court of competent
jurisdiction under such Employment Law to decide the dispute, whether such
discretion relates to the provision of discovery, the award of any remedies or
penalties, or otherwise and provided

 

728403731.1 15492325

8

 

--------------------------------------------------------------------------------

 

further that Company may be required to pay filing or administrative fees in the
event that requiring Executive to pay such fees would render this Paragraph 13
unenforceable under applicable law.  As to claims not relating to Employment
Laws, the arbitrator shall have the authority to award any remedy or relief that
a Court of the State of Illinois could order or grant.  The decision and award
of the arbitrator shall be in writing and copies thereof shall be delivered to
each Party.  The decision and award of the arbitrator shall be binding on all
Parties.  In rendering such decision and award, the arbitrator shall not add to,
subtract from or otherwise modify the provisions of this Agreement.  Either
Party to the arbitration may seek to have the award of the arbitrator entered in
any court having jurisdiction thereof.  All aspects of the arbitration shall be
considered confidential and shall not be disseminated by any Party with the
exception of the ability and opportunity to prosecute its claim or assert its
defense to any such claim.  The arbitrator shall, upon request of either Party,
issue all prescriptive orders as may be required to enforce and maintain this
covenant of confidentiality during the course of the arbitration and after the
conclusion of same so that the result and underlying data, information,
materials and other evidence are forever withheld from public dissemination with
the exception of its subpoena by a court of competent jurisdiction in an
unrelated proceeding brought by a third party.

14.Assignment and Survival.  This Agreement is personal to Executive and shall
not be assignable by Executive.  This Agreement may be assigned by Company only
to a successor-in interest to all or substantially all of the business
operations of Company or any of its affiliates.  The rights and obligations of
the parties to this Agreement shall survive its termination or expiration of
this Agreement to the extent that any performance is required under this
Agreement after the termination or expiration of the Agreement.

15.No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be used against any person.

16.Indemnification.  If Executive (or his heirs, executors or administrators) is
made a party or is threatened to be made a party to, or is involved in, any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that Executive
is or was a director or officer of Company or is or was serving at the request
of Company as a director or officer of another corporation, partnership, joint
venture, trust or other enterprise, Executive (and his heirs, executors or
administrators) shall be indemnified and held harmless by Company to the fullest
extent permitted by Delaware Law.  To the fullest extent authorized by Delaware
Law, the right to indemnification conferred in this Paragraph 16 shall also
include the right to be paid by Company the expenses incurred in connection with
any such proceeding in advance of its final disposition upon delivery to Company
of an undertaking by or on behalf of Executive to repay such amount if it shall
ultimately be determined that Executive is not entitled to be
indemnified.  Company’s obligations under this Paragraph 16 shall survive the
termination or expiration of this Agreement for any reason.

17.Withholding.  All payments and benefits under this Agreement are subject to
withholding of all applicable taxes.

 

728403731.1 15492325

9

 

--------------------------------------------------------------------------------

 

18.Special Section 409A Rules.  It is intended that this Agreement will comply
with section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
to the extent applicable, and this Agreement shall be interpreted and construed
on a basis consistent with such intent.  Notwithstanding any other provision of
this Agreement to the contrary, if any payment or benefit hereunder is subject
to section 409A of the Code, and if such payment or benefit is to be paid or
provided on account of Executive’s Termination Date (or other separation from
service or termination of employment):

(a)and if Executive is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the earlier of (i) the first (1st) day of the seventh
(7th) month following Executive’s separation from service or (ii) the date of
Executive’s death (the “Section 409A Payment Date”), such payment or benefit
shall be delayed until the Section 409A Payment Date; and

(b)the determination as to whether Executive has had a termination of employment
(or separation from service) shall be made in accordance with the provisions of
section 409A of the Code and the guidance issued thereunder without application
of any alternative levels of reductions of bona fide services permitted
thereunder.

For purposes of section 409A of the Code, any installment payment or benefit
under this Agreement shall be treated as a separate payment.  If this Paragraph
18 applies to any payment or benefit hereunder, any such payments or benefits
that would otherwise have been paid or provided to Executive between Executive’s
Termination Date and the Section 409A Payment Date, shall be paid in a lump sum
on the Section 409A Payment Date.

19.Entire Agreement.  This Agreement, together with the Executive
Confidentiality and Business Preservation Agreement in effect on the Effective
Date, constitutes the entire agreement between the parties with respect to the
subject matter hereof and supersedes and cancels all prior or contemporaneous
oral or written agreements and understandings between them with respect to the
subject matter hereof, including the offer letter dated May 8, 2018.  This
Agreement may not be changed or modified orally but only by an instrument in
writing signed by the parties hereto, which instrument states that it is an
amendment to this Agreement.

[signature page follows]




 

728403731.1 15492325

10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, Company and Executive have
executed this agreement on the date set forth below, effective as of June 4,
2018.

 

Date: May 11, 2018

 

POTBELLY CORPORATION

 

 

 

 

 

 

/s/ Alan Johnson

 

 

 

 

 

 

By:

Alan Johnson

 

 

 

 

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

/s/ Brandon Rhoten

 

 

 

 

 

 

Brandon Rhoten

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

728403731.1 15492325

11

 